DETAILED ACTION
Response to Amendment
The amendment filed 04/20/2022 has been entered. Applicant’s amendments to the specification, drawings, and claims have overcome every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 01/21/2022. 
Claim Objections
Claim 5 is objected to because of the following informalities: In line 2, “body members” should read “body member”. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (US 20190381275 A1), hereinafter Mintz, in view of Begg (US 20060004346 A1).
Regarding claim 1, Mintz teaches a strain relief member for a medical device delivery system, comprising: a body member (14) comprising a first end (annotated fig. 3A) comprising a first outer diameter (annotated fig. 3A), a second end (annotated fig. 3A) comprising a second outer diameter (annotated fig. 3A), an inner surface facing a lumen (inner surface facing lumen comprised of 102 and 106; annotated fig. 3A) that extends axially through the body member along a longitudinal axis (annotated fig. 3A), and an outer surface opposite to the inner surface (annotated fig. 3A); and a threaded first connector (connector 12 with threaded Luer component 24; fig. 2A, par. 0053) disposed at the first end of the body member (fig. 1A), wherein the body member comprises a first material (par. 0054) and the first connector comprises a second material (par. 0051), and the first material is more flexible than the second material (par. 0054: “Strain relief 14 may be made of a relatively flexible and soft material”; par. 0051: “Hub 12 may be formed from a relatively stiff material.”); and wherein a portion of the inner surface of the body member covers at least a portion of an outer surface the first connector (portion 118 of the inner surface covers outer surface 120 of the first connector; annotated fig. 3A, fig. 4, par. 0078).

    PNG
    media_image1.png
    222
    732
    media_image1.png
    Greyscale

Annotated Figure 3A (from Figure 3A of Mintz)
	Mintz fails to teach the outer surface of the body member comprises a plurality of depressions.
	Begg teaches a strain relief member (1; par. 0023) comprising a plurality of depressions (5) on an outer surface (fig. 1, par. 0026). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer surface taught by Mintz to have a plurality of depressions as taught by Begg as both these inventions and the claimed invention are directed towards strain relief members and the references were well-known in the art prior to the effective filing date of the claimed invention. Begg teaches in par. 0026 that a series of horizontal depressions 5 increases the flexibility of strain relief member 1, allowing strain relief member 1 to bend in all directions. It would therefore have been obvious to one of ordinary skill in the art to have modified the outer surface taught by Mintz to have a plurality of depressions as taught by Begg, as such a modification would be a simple combination of prior art teachings with the predictable end result of a flexible strain relief member capable of bending in all directions.
Regarding claim 2, Mintz further teaches the first outer diameter is larger than the second outer diameter (annotated fig. 3A).
Regarding claim 3, Mintz further teaches the first connector comprises a male luer connector (24 is a Luer fitting [par. 0053]; fig. 1A shows a male luer fitting).
Regarding claim 5, Mintz further teaches a portion of the outer surface of the body members covers the first connector (annotated fig. 3A).
Regarding claim 6, Begg further teaches the depressions (5) are perpendicular to the longitudinal axis (fig. 1, par. 0026).
Regarding claim 7, Begg further teaches the depressions (5) comprise a line shape (fig. 1).
Regarding claim 10, Mintz further teaches an inner tube (16; fig. 1A), wherein at least a portion of the inner tube is within the lumen of the body member (par. 0063). 
Regarding claim 11, Mintz teaches a strain relief member for a medical device delivery system, comprising: a body member (14) comprising a first end (annotated fig. 3A) comprising a first outer diameter (annotated fig. 3A), a second end (annotated fig. 3A) comprising a second outer diameter (annotated fig. 3A), an inner surface facing a lumen (inner surface facing lumen comprised of 102 and 106; annotated fig. 3A) that extends axially through the body member along a longitudinal axis (annotated fig. 3A), and an outer surface (annotated fig. 3A) opposite to the inner surface; and a first connector (connector 12; fig. 2A, par. 0053) disposed at the first end of the body member (fig. 1A), wherein a portion of the inner surface of the body member covers at least a portion of an outer surface of the first connector (portion 118 of the inner surface covers outer surface 120 of the first connector; annotated fig. 3A, fig. 4, par. 0078), wherein the body member comprises a first material (par. 0054) and the first connector comprises a second material (par. 0051), and the first material is more flexible than the second material (par. 0054: “Strain relief 14 may be made of a relatively flexible and soft material”; par. 0051: “Hub 12 may be formed from a relatively stiff material.”); and a medical device shaft (16; fig. 1A) through at least a portion of the lumen of the body member (par. 0063). 
	Mintz fails to teach the outer surface of the body member comprises a plurality of depressions.
	Begg teaches a strain relief member (1; par. 0023) comprising a plurality of depressions (5) on an outer surface (fig. 1, par. 0026). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer surface taught by Mintz to have a plurality of depressions as taught by Begg as both these inventions and the claimed invention are directed towards strain relief members and the references were well-known in the art prior to the effective filing date of the claimed invention. Begg teaches in par. 0026 that the series of horizontal depressions 5 increases the flexibility of strain relief member 1, allowing strain relief member 1 to bend in all directions. It would therefore have been obvious to one of ordinary skill in the art to have modified the outer surface taught by Mintz to have a plurality of depressions as taught by Begg, as such a modification would be a simple combination of prior art teachings with the predictable end result of a flexible strain relief member capable of bending in all directions.
Regarding claim 12, Mintz further teaches the first connector is threaded (component 24 on connecter 12 is threaded; fig. 1A).
Regarding claim 13, Mintz further teaches a second connector (par. 0053: “Using Luer fitting 24, hub 12 may be secured to other medical devices”; the second connector would be the connector on a medical device connecting to connector 12), wherein the second connector is threadedly coupled to the first connector (in order to couple with threaded Luer component 24 [as shown in fig. 1A], the second connector must also be threaded).
Regarding claim 14, Mintz further teaches a second connector, wherein the second connector is complementary to the first connector and configured to be connected therewith (par. 0053: “Using Luer fitting 24, hub 12 may be secured to other medical devices”; the second connector would be the connector on a medical device connecting to connector 12, and in order to be secured to the first connector it must be complementary to said first connector and configured to be connected therewith).
Regarding claim 15, a portion of the outer surface of the body member covers at least a portion of the first connector (annotated fig. 3A).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Begg as applied to claim 1 above, and further in view of Tu et al. (US 7004911 B1), hereinafter Tu.
	Mintz fails to teach the lumen comprises a diameter of about 1.0 French to about 4.5 French. Mintz teaches in par. 0059 that a medical device shaft 16 configured for use with the strain relief member may be used to navigate vasculature. 
	However, Tu teaches a medical device with 4-French or smaller catheter for use in intravascular operations (col. 5:26-31, 7:62-65). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lumen taught by Mintz to comprise a diameter of about 4-French or smaller in order to be able to accommodate the catheter as taught by Tu as both these inventions and the claimed invention are directed towards catheters used to navigate vasculature (Mintz par. 0059, Tu col. 1:6-13) and the references were well-known in the art prior to the effective filing date of the claimed invention. Tu teaches in col. 5:26-32 that a 4-French or smaller catheter is suitable for accessing intravascular vessels. It would therefore have been obvious to one of ordinary skill in the art to have made the medical device shaft 16 and the lumen 102 that is coupled to the medical device shaft as taught by Mintz [pars. 0059, 0063] to be 4-French or smaller as taught by Tu, so that the device could be used to navigate intravascular structures as taught by both Mintz and Tu. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Begg as applied to claims 8-9 above, and further in view of Zhang US 5971958 A).
Regarding claim 8, Mintz fails to teach the first material comprises material selected from polyurethane, silicone, latex, polyvinyl chloride, cope loop tubing, or any combination thereof.
	However, Zhang teaches that polyvinyl chloride and polyurethane are semi-rigid polymers suitable for use in a medical device (col. 4:58-62). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first material in Mintz to be made of polyvinyl chloride or polyurethane as taught by Zhang as both these inventions and the claimed invention are directed towards medical devices comprising flexible components and the references were well-known in the art prior to the effective filing date of the claimed invention. Zhang teaches in par. 0026 that polyvinyl chloride and polyurethane are semi-rigid. Mintz teaches in par. 0054 that the first material comprising 14 is relatively flexible. It would therefore have been obvious to one of ordinary skill in the art to have made the first material in Mintz to be a semi-rigid polymer such as polyvinyl chloride or polyurethane as taught by Zhang, as such a material would allow the body member in Mintz to be relatively flexible so as to fulfill its intended purpose of strain relief.
Regarding claim 9, Mintz fails to teach the second material comprises acrylonitrile butadiene styrene.
	However, Zhang teaches a hub (21) made of a rigid polymer such as acrylonitrile butadiene styrene (col. 5:1-2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second material first connector 12 is constructed of in Mintz to be acrylonitrile butadiene styrene as taught by Zhang as both these inventions and the claimed invention are directed towards medical devices comprising connectors made of relatively rigid material compared to other device components and the references were well-known in the art prior to the effective filing date of the claimed invention. Mintz teaches in par. 0051 that the second material first connector 12 is constructed of is a relatively stiff material. Zhang teaches in col. 5:1-2 that acrylonitrile butadiene styrene is rigid. It would therefore have been obvious to one of ordinary skill in the art to have made the second material in Mintz to be acrylonitrile butadiene styrene as taught by Zhang as such a material is rigid, which would allow the first connector in Mintz to function as taught by Mintz. 
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Begg as applied to claims 16-19 above, and further in view of Morency (US 20020147391 A1).
Regarding claim 16, Mintz fails to teach a handle coupled to the second connector.
	Morency teaches a medical device (12) comprising a handle (16) coupled to a second connector (24; fig. 2, par. 0037). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical device taught by Mintz in par. 0053 to have a handle as taught by Morency as both these inventions and the claimed invention are directed towards medical devices configured for use with a medical device shaft (medical device shaft 14 in Morency) and the references were well-known in the art prior to the effective filing date of the claimed invention. Morency teaches in par. 0012 that a handle allows a physician to manipulate a medical device. It would therefore have been obvious to one of ordinary skill in the art to have modified the medical device taught by Mintz in par. 0053 to have a handle as taught by Morency, as such a modification would be a simple combination of prior art elements and would have the predictable result of allowing the medical device taught by Mintz to be manipulated with a handle as taught by Morency.
Regarding claim 17, Mintz in view of Morency teaches the handle is a medical device handle (par. 0012 of Morency).
Regarding claim 18, Mintz fails to teach a medical tool coupled to the medical device shaft. 
	However, Morency teaches a medical tool (collapsible/expandable device 20, which is a mapping and/or coagulation basket; par. 0042) coupled to a medical device shaft (14) (fig. 2, par. 0035). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have coupled a medical tool as taught by Morency to the medical device shaft as taught by Mintz as both these inventions and the claimed invention are directed towards catheters usable in navigating vasculature and the references were well-known in the art prior to the effective filing date of the claimed invention. Morency teaches in par. 0004 that diagnostic and therapeutic apparatuses such as three-dimensional mapping baskets are often carried by catheters as catheters allow physicians to gain access to the body in a minimally invasive manner. It would have been obvious to one of ordinary skill in the art to have coupled a medical tool such as the mapping and/or coagulation basket as taught by Morency to the medical device shaft as taught by Mintz, as such a modification is a simple combination of prior art elements that would allow a physician to use the device taught in Mintz for minimally invasive surgeries requiring a mapping and/or coagulation basket.
Regarding claim 19, Morency teaches the medical tool (20) is a basket (fig. 2, par. 0042). 
Response to Arguments
All arguments considered were filed 04/20/2022, 
Applicant’s arguments with respect to objections to drawings and disclosure (pg. 8) have been fully considered and are persuasive.  The objections to the drawings and disclosure have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 112(d) rejection of claim 14 have been fully considered and are persuasive.  The 112(d) rejection of claim 14 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections of claim(s) 11 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claim(s) 1-12 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783